Citation Nr: 1439483	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the RO.  In that decision, the RO denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

The Board remanded this case in April 2014 to afford the appellant a hearing.  That hearing was held July 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he served in the Commonwealth Army of the Philippines from October 1943 to November 1973 and such service entitles him to a one-time payment from the Filipino Veterans Equity Compensation Fund.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 

Section 1002 (d) of the Act provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The Veteran has submitted various Armed Forces of the Philippines documentation but has not submitted any United States military service department documentation.  

A January 1946 affidavit by the appellant attests that the he was inducted into the guerrillas in October 1943 in Dagupan, Bangaslaan under Capt. A. Rotio.  He served until July 1945 in 3" Dagupan Sqdn.  He then served in Atcbd 127 Inf 32 Div under Col. Jimenez until September 1945.  He stated that he was a radio operated in the Headquarters, 1st Pang Regt PTMD at Baguio, Mt. Province.  He attested he then served as a radio operator in the 1st Pangasinan Regiment PTMD attached to the 2d Reg. Div. USAFIP-NL until January 1946.

In a September 2012 statement the Veteran clarified that he served in a guerilla unit, the 1st Pangasinan-Tarlac Regiment, ECLGA.  He reported he was processed by the Recovered Personnel Division Team Number 27.  After that unit was demobilized he was transferred to the Philippine Army Military Police Command, assigned to the Signal Service Regiment, MPC PA until his retirement.

The appellant also submitted a certification on Armed Forces of the Philippines letterhead stating that the Veteran was a guerilla in 3" Dagupan Squadron (F-23).

The Veteran has contended that his name appeared on the guerilla roster held by the National Personnel Records Center (NPRC) prior to its revision in 1948 but was removed from the revised roster.

The RO provided copies of the documentation submitted by the Veteran to the NPRC and requested verification of the Veteran's service.  The NPRC provided a negative response in February 2010, July 2012, December 2013, and February 2013.

However, the VA has not sought verification of service directly from the service department, only from the NPRC.  Therefore, the Board finds that a remand is necessary for the  VA to seek verification directly from the service department.  See Tagupa v. McDonald, __ Vet. App. __, No. 2011-3575, 2014 WL 4199213 (Vet. App. Aug. 26, 2014) (holding that a request for service verification to the NPRC is not sufficient under 38 C.F.R. § 3.203(c), and the VA must seek verification directly from the Department of the Army).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate service department and request verification of the appellant's service.  Ensure all evidence submitted by the appellant supporting his service is provided to the service department.

2. Thereafter, readjudicate the appellant's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



